Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Data Storage Corporation Inc., for the period ended September 30, 2011, I,Charles M. Piluso, Chief Executive Officer and Chief Financial Officer ofData Storage Corporation Inc.,hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endedMarch 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedMarch 31, 2012, fairly represents in all material respects, the financial condition and results of operations ofData Storage Corporation, Inc. DATA STORAGE CORPORATION Date:May 21, 2012 By: /s/ Charles M. Piluso CHARLES M. PILUSO Chief Executive Officer and Chief Financial Officer
